[Cite as State v. Ford, 2012-Ohio-4384.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.        26480

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ERIC L. FORD                                         COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 93 04 0840

                                 DECISION AND JOURNAL ENTRY

Dated: September 26, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Eric Ford, appeals from the judgment of the Summit

County Court of Common Pleas. This Court affirms.

                                                 I

        {¶2}     In 1993, Ford was indicted on two counts of having weapons under disability and

one count of felony possession of cocaine. Later that same year, he agreed to plead guilty to

amended charges. Specifically, he pleaded guilty to two counts of aggravated trafficking. The

trial court sentenced Ford to three years in prison, and Ford served his sentence.

        {¶3}     In 2012, Ford filed a motion for relief after judgment in which he sought to

challenge his 1993 convictions. In his motion, Ford argued (1) the trial court could not permit

the State to amend his indictment because the amendment changed the identity of his offenses,

(2) his attorney was ineffective for allowing him to plead guilty to the amendment, (3) his plea

was not knowingly, intelligently, and voluntarily entered, (4) his constitutional rights were
                                                  2


violated because the amendment to his indictment was never presented to the Grand Jury, and (5)

his money had been forfeited without a forfeiture hearing. The trial court denied Ford’s motion

on its face.

        {¶4}   Ford now appeals and raises one assignment of error for our review.

                                                 II

                                       Assignment of Error

        THE JUDGMENT OF CONVICTION IS VOID BECAUSE THE TRIAL
        COURT DID NOT HAVE JURISDICTION TO CONVICT THE APPELLANT
        FOR THE CRIME FOR WHICH HE WAS CONVICTED.

        {¶5}   In his sole assignment of error, Ford argues that his 1993 convictions are void

because the amendment to his indictment changed the identity of his offenses and was never

presented to the grand jury so as to invoke the jurisdiction of the court. We do not reach the

merits of Ford’s argument as it is barred by the doctrine of res judicata.

        {¶6}   “[A] person convicted of a felony has a substantial stake in the judgment of

conviction which survives the satisfaction of the judgment imposed upon him or her.” State v.

Golston, 71 Ohio St.3d 224, 227 (1994). Moreover, a void judgment may be attacked at any

time. State v. Blankenship, 111 Ohio App.3d 198, 200 (9th Dist.1996). The errors Ford raised in

his motion to vacate, however, are not errors that would result in a void judgment. Rather, they

are errors that Ford could have raised on direct appeal. See, e.g., Payne v. Jeffreys, 109 Ohio

St.3d 239, 2006-Ohio-2288, ¶ 5 (claims attacking validity and sufficiency of an indictment

should have been raised on direct appeal); State v. Bailey, 9th Dist. No. 10CA0055-M, 2011-

Ohio-3246, ¶ 8-9 (defendant could have raised on direct appeal argument that court erred by

amending indictment when amendment allegedly changed the identity of the offense); State v.

Bennett, 9th Dist. No. 15874, 1992 WL 368527, *1 (Dec. 9, 1992) (res judicata barred
                                                 3


defendant’s argument that “[a]n indefinite term of imprisonment is precluded if a specification

not alleged by the grand jury [and] is amended to the indictment by the prosecution or trial

court” without the defendant’s consent). “While a [defendant] may challenge a void judgment at

any time, [he] may challenge a voidable judgment only in accordance with the principles of

appellate procedure * * *.” In re J.N., 9th Dist. Nos. 24090 & 24115, 2008-Ohio-3435, ¶ 34.

Because Ford could have raised his arguments on direct appeal, they are barred by res judicata.

See State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, ¶ 35-36. The trial court did not err by

denying Ford’s motion to vacate. Consequently, his sole assignment of error is overruled.

                                                III

       {¶7}    Ford’s sole assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                    4


      Costs taxed to Appellant.




                                        BETH WHITMORE
                                        FOR THE COURT



MOORE, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

ERIC L. FORD, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.